Title: To George Washington from Samuel Miller, 30 July 1795
From: Miller, Samuel
To: Washington, George


          
            Sir,
            New York, July 30 1795.
          
          I do myself the honor to transmit to You, a Sermon delivered in this City, on the last Anniversary of American Independence: And also a Discourse delivered at the request of, & before the Grand Lodge of this State, on the late Festival of St John the Baptist.
          Be pleased, Sir, to receive these trifling productions, not as in themselves worthy of Your attention; but as a small testimony of that high Respect, & profound Veneration, which every American Citizen, & indeed, every lover of man, owes to your exalted character. I have the honor to be, Sir, your most obedient & most humble Servant,
          
            Saml Miller.
          
        